          Case 1:21-cr-00053-CJN Document 13 Filed 03/29/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :        CRIMINAL NO. 21-CR-53 (CJN)
               v.                            :
                                             :
EDWARD JACOB LANG,                           :
                                             :
                      Defendant.             :



       MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials. Finally, the United States requests that any order granting this motion be made

applicable to co-defendants who may later be joined.

       The United States conferred with counsel for the defendant regarding this motion but has

not yet confirmed their position on the motion.




                                                  1
          Case 1:21-cr-00053-CJN Document 13 Filed 03/29/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793




                                                 2
